Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 5/11/21.  Claim(s) 17-19 and 22 are cancelled.  Claim(s) 25-30 are new.  Claim(s) 1-16, 20, 21, and 23-30 are pending.  Claim(s) 1-16, 20, 21, and 23-30 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's desire to hold the double patenting rejections in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-16, 20, 21, and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,902,714 B2 in view of Ma et al. (Zhenkun Ma et al., Novel Erythromycin Derivatives with Aryl Groups Tethered to the C-6 Position Are Potent Protein Synthesis Inhibitors and Active against Multidrug-Resistant Respiratory Pathogens, J. Med. Chem. 2001, 44, 4137-4156; of record) and further in view of Jovcheva et al. (WO 2015/144804 A1; of record).
The instant claims are generally drawn to the compound shown below as defined in the claims, and the use as an FGFR kinase inhibitor and to treat cancer.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is generally drawn to the compound shown below as defined in the patented claims.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Looking to the patent for definition of the utility of the compound, the patent defines it as a FGFR kinase inhibitor to treat cancer (see, for example, the title, the abstract, and throughout).
The patent does not specifically disclose the instant locations of the nitrogens in 
Ma et al. discloses a medicinal chemistry campaign to optimize an active agent, wherein a variety of nitrogen bearing heterocycles were utilized (reproduced below for convenience; see, for example, Chart 1 and the whole document).  Ma et al. teaches that it was known that the different bicyclic heterocyclic systems with one, two, and three nitrogen atoms were well-known to be used in medicinal chemistry campaigns to optimize properties of active agents, and to be substituted for each other.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Jovcheva et al. discloses combinations of compounds for the treatment of cancers including an FGFR modulating compound such as one of those shown below (see, for example, the title, abstract, and the whole document).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Thus, Jovcheva et al. shows that two highly homologous FGFR compounds that utilize the pyrido pyrazine core of the instantly claimed compound and the quinoxaline core of the 9,902,714 compound were considered to be not only preferred but interchangeable with each other for the same use.  Put another way, the substitution of pyrido pyrazine for quinoxaline was seen as obvious and successful in the FGFR modulating compounds.
The instant claims would have been obvious in light of the patented claims.
One of ordinary skill would have been motivated to make the instant compounds based on the patented claims because those of skill in the art know that different bicyclic heterocyclic systems with one, two, and three nitrogen atoms are obvious variants of each other that are used during routine optimization, and would have substituted them for each other with a reasonable expectation of success in making compounds with improved properties.
Further, several of the instantly claimed compounds are obvious because they are isomers of the patent compounds, and isomers are obvious absent unexpected results.  For example, the patent discloses a quinoxaline core while the instant claims limitations are met with a 1,5-naphthyridine core, both shown below.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound.  In re Norris, 179 F.2d. 970, 84 USPQ 458 (CCPA 1970).  Therefore, it would have been obvious to one of ordinary skill to expect similar properties of structurally similar compounds since they are suggestive of one another.  It has been held that a compound, which is structurally isomeric with a compound of the prior art, is prima facie obvious absent unexpected results. In re Finely, 81 USPQ 383 (CCPA 1949); 84 USPQ 458 (CCPA 1950). 
Additionally, compounds which differ only in the placement of substituents in a ring system is not absent unexpected results. In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947).

Claims 1-16, 20, 21, and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,421,747 B2 in view of Ma et al. (Zhenkun Ma et al., Novel Erythromycin Derivatives with Aryl Groups Tethered to the C-6 Position Are Potent Protein Synthesis Inhibitors and Active against Multidrug-Resistant Respiratory Pathogens, J. Med. Chem. 2001, 44, 4137-4156; of record) and further in view of Jovcheva et al. (WO 2015/144804 A1; of record).
The instant claims are generally drawn to the compound shown below as defined in the claims, and the use as an FGFR kinase inhibitor and to treat cancer.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent is generally drawn to the compound shown below as defined in the patented claims and its use as an FGFR kinase inhibitor.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Looking to the patent for definition of the utility of the compound, the patent defines it as useful to treat cancer (see, for example, the title, the abstract, and throughout).
The patent does not specifically disclose the instant locations of the nitrogens in the central ring.
Ma et al. discloses a medicinal chemistry campaign to optimize an active agent, wherein a variety of nitrogen bearing heterocycles were utilized (reproduced below for convenience; see, for example, Chart 1 and the whole document).  Ma et al. teaches that it was known that the different bicyclic heterocyclic systems with one, two, and three nitrogen atoms were well-known to be used in medicinal chemistry campaigns to optimize properties of active agents, and to be substituted for each other.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Jovcheva et al. discloses combinations of compounds for the treatment of cancers including an FGFR modulating compound such as one of those shown below (see, for example, the title, abstract, and the whole document).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Thus, Jovcheva et al. shows that two highly homologous FGFR compounds that utilize the pyrido pyrazine core of the instantly claimed compound and the quinoxaline core of the 9,902,714 compound were considered to be not only preferred but 
The instant claims would have been obvious in light of the patented claims.
One of ordinary skill would have been motivated to make the instant compounds based on the patented claims because those of skill in the art know that different bicyclic heterocyclic systems with one, two, and three nitrogen atoms are obvious variants of each other that are used during routine optimization, and would have substituted them for each other with a reasonable expectation of success in making compounds with improved properties.
Further, several of the instantly claimed compounds are obvious because they are isomers of the patent compounds, and isomers are obvious absent unexpected results.  
Further, several of the instantly claimed compounds are obvious because they are isomers of the patent compounds, and isomers are obvious absent unexpected results.  For example, the patent discloses a quinoxaline core while the instant claims limitations are met with a 1,5-naphthyridine core, both shown below.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound.  In re Norris, 179 F.2d. 970, 84 USPQ 458 In re Finely, 81 USPQ 383 (CCPA 1949); 84 USPQ 458 (CCPA 1950). 
Additionally, compounds which differ only in the placement of substituents in a ring system is not absent unexpected results. In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947).

Response to Arguments
The Applicant wishes to hold these rejections in abeyance.

Conclusion
Claim(s) 17-19 and 22 are cancelled.  Claim(s) 1-16, 20, 21, and 23-30 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627